Citation Nr: 1820832	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher evaluation for diabetes mellitus, currently assigned a 20 percent evaluation.

2.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation prior to July 3, 2012 and 70 percent thereafter.

3.  Entitlement to a separate compensable evaluation for service-connected eye disabilities including bilateral diabetic retinopathy, bilateral cataracts (bilateral pseudophakia), and left eye macular edema.

4.  Entitlement to a separate compensable evaluation for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2015, the Veteran withdrew his request for a Board hearing.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for a higher evaluation for PTSD was denied by the Board in a March 2017 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in January 2018, the Veteran and the Secretary of Veterans Appeals (Secretary) filed a Joint Motion for Partial Remand. This motion was granted in a January 2018 Court order, and the case is again before the Board.

The issue of a higher evaluation for PTSD and entitlement to a separate compensable evaluation for service-connected erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Diabetes mellitus requires insulin and a restricted diet, but no restriction of activities. 

2.  The Veteran's best corrected vision in both eyes is 20/40.

3.  The Veteran's left eye macular edema affect's the Veteran's visual acuity minimally.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a separate compensable evaluation for diabetic retinopathy and bilateral cataracts due to service-connected diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 4.7, 4.75, 4.84, 4.84a Diagnostic Codes 6066, 6027 (2017).

3.  The criteria for a separate 10 percent evaluation, but not higher, for macula edema of the left eye have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 4.7, 4.75, 4.84, 4.84a Diagnostic Code 6011 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letters dated in July 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA) and have been associated with the claims file.  VA examinations have been conducted.  Although the Board is remanding for non-VA vocational rehabilitation records, the Board does not find that these records are relevant to his increased rating claims and that adjudication can proceed for the issues of a higher evaluation for diabetes mellitus and eye disabilities.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Applicable laws and regulations for increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2017); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

A.  Diabetes Mellitus

The Veteran requested a separate evaluation for his eye disabilities that are secondary to his service-connected disabilities.  The RO adjudicated the Veteran's eye disability, erectile dysfunction and also adjudicated the Veteran's service-connected diabetes mellitus.  The Veteran filed a notice of disagreement with this September 2016 rating decision in October 2016.  The notice of disagreement argued that higher evaluations were warranted for the diabetes mellitus, eye disability and erectile dysfunction.  Pursuant to the Board's March 2017 remand, a statement of the case was issued for these disabilities in June 2017.  This statement of the case included adjudication of a higher evaluation for the diabetes.  The Veteran filed a timely substantive appeal in July 2017.  The Board finds that the issue of a higher evaluation for diabetes mellitus as well as a separate compensable evaluation for eye disabilities and erectile dysfunction are before the Board.

The Veteran's diabetes mellitus is currently assigned a 20 percent evaluation under Diagnostic Code 7913.  

38 C.F.R. § 4.119, Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes mellitus that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The medical evidence shows that the Veteran requires insulin for his diabetes but not regulation of activities.  See December 2016 VA examination.  The April 2017 diabetes questionnaire states the Veteran does require regulation activity in that he walks and exercises every day.  As noted above, regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Here, the medical evidence does not state that the Veteran must avoid strenuous activity as the result of his diabetes.  Therefore, a higher evaluation is not warranted.  The Board acknowledged the April 2017 diabetes questionnaire noting three or more episodes of hypoglycemia requiring hospitalization in past year.  Despite this, the evidence does not show that regulation of activity is required.  The increased rating criteria is conjunctive and requires that diabetic treatment includes regulation of activities to warrant the increased rating.  

B.  Eye disabilities

The Veteran claims that a separate compensable evaluation is warranted for his eye disabilities.  Specifically, he is diagnosed with bilateral diabetic retinopathy, bilateral cataracts (bilateral pseudophakia), and left eye macular edema.  All of these diagnoses have been found to be related to the Veteran's diabetes.  See November 2014 rating decision.  

Visual acuity is rated based on best distant vision obtainable after best correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2017). 

Evaluations of defective vision range from ten percent to 100 percent based on impairment of central visual acuity or anatomical loss of one eye or both eyes under the provisions of Diagnostic Codes 6061 to 6066.  When service connection is in effect for only one eye, the non-service-connected eye is considered to have vision of 20/40 or better.  Only when a veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye, will the rating be evaluated as if both disabilities were service-connected.  38 U.S.C. § 1160; 38 C.F.R. § 3.383.  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye.  Id.; see Villano v. Brown, 10 Vet. App. 248, 250 (1997); see also Boyer v. West, 11 Vet. App. 477 (1998), aff'd, 12 Vet. App. 142 (1999); VAOPGCPREC 32-97; 62 Fed. Reg. 63605 (1997). 

Under Diagnostic Code 6066, when vision is 20/40 in one eye and the other eye is 20/40 a noncompensable evaluation is warranted.  

The Veteran's eye disabilities may also be evaluated based on impairment of visual field.

Here, the Veteran has not been found to have a visual field impairment.  See June 2016 and July 2016 VA examination reports.  The disabilities of the Veteran's eye due to his diabetes mellitus impact both eyes.  Therefore, both eyes are considered service-connected.  The medical evidence shows that his best corrected vision in both eyes is 20/40.  This equates to a noncompensable evaluation when rating for visual acuity.  

The Veteran also has a diagnosis for cataracts.  He had surgery in both eyes and has replacements lens.  See July 2016 VA examination report.  Under Diagnostic Code 6027, post-operative cataracts are to be evaluated based on visual impairment.  As noted above, a noncompensable evaluation is warranted for impairment of visual acuity.  
 
The Veteran also has a diagnosis of macular edema.  Macula is the area in the center of the retina.  Under Diagnostic Code 6011, retinal scars, atrophy or irregularities are to be rated as 10 percent if they are centrally located and result in an irregular, duplicated enlarged or diminished image.  Here, the July 2016 examiner opined that the macular edema of the left eye affected his visual acuity minimally.  Even though it is minimal, there is some impact on the image that the Veteran sees.  Therefore, the Board finds that a 10 percent is warranted under Diagnostic Code 6011 for macular edema in the left eye.  

The evidence shows that a 10 percent evaluation under Diagnostic Code 6011 for macular edema of the left eye is warranted, but the preponderance of the evidence is against the claim that any other separate evaluation is warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with bilateral diabetic retinopathy, and bilateral cataracts (bilateral pseudophakia) is denied.

Entitlement to a separate 10 percent evaluation for service-connected macular edema of the left eye is granted, subject to the controlling regulations applicable to the payment of monetary awards.





REMAND

Missing Records

The January 2018 Joint Motion for Partial Remand indicated that the Veteran underwent non-VA vocational rehabilitation during the appeal period.  Specifically, the Veteran reported receiving such treatment at the "Bobby Dodd Center".  See August 19, 2008 Mental Health Note.  As these records were not acquired, a remand is needed in order to attempt to obtain these records as they are relevant to the Veteran's claim for a higher evaluation for PTSD.  

Erectile Dysfunction

The Veteran believes that a separate compensable evaluation should be assigned for his erectile dysfunction which is secondary to his service-connected diabetes mellitus.  The Veteran has not been provided a VA examination for erectile dysfunction during the period on appeal.  Therefore, a new examination is needed to determine the current severity of his erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request information from the Veteran regarding his non-VA vocational rehabilitation and Bobby Dodd Center rehabilitation.  Provide appropriate consent and authorization forms to the Veteran in order to obtain these records.  For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

2.  Arrange for the Veteran to undergo a VA examination by an appropriate physician to determine the current severity of his service-connected erectile dysfunction.  The examination should be conducted in accordance with the current disability benefits questionnaires.

Notification of the scheduled examination should be sent to the Veteran and his representative at their current addresses of record.

The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

3.  Then, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


